        Case 1:19-cv-00873-AT-RWL Document 72 Filed 05/06/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X                           5/6/2020
ADENIKE GRAHAM, et al.,                                        :
                                                               :             19 Civ. 00873 (AT) (RWL)
                                    Plaintiffs,                :
                                                               :              ORDER
                  - against -                                  :
                                                               :
NATIONAL BEVERAGE CORPORATION,                                 :
                                                               :
                                    Defendant.                 :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        This is a class action case alleging that Defendant’s advertising claim that its

LaCroix brand products are “100% Natural” or “All Natural” sparkling water is false and

misleading. Plaintiff has filed an application to compel production of “all documents and

communications regarding or reflecting the formulation of the LaCroix Products, including

but not limited to, documents showing: (a) each constituent ingredient; (b) the amount of

the ingredient in the product by proportion and weight; and (c) the time period(s) during

which such formulation was used, as well as documents showing the manufacturing

process for the LaCroix Products.”                (Dkt. 67.)       Plaintiff claims to have test results

demonstrating that at least one of Defendant’s products contains some unidentified non-

natural component.

        Defendant opposes on the basis that it has disclosed all ingredients, that there is

no need for any additional information, and that Plaintiff has not identified any specific

synthetic ingredient or substance contained in Defendant’s Products. Defendant further

points out that the information sought includes protected trade secrets and that Plaintiff

and Plaintiff’s lawyers are involved in other litigation against Defendant’s competitors,



                                                        1
       Case 1:19-cv-00873-AT-RWL Document 72 Filed 05/06/20 Page 2 of 3



thereby heightening disclosure concerns. The Court heard the parties on the issue during

a telephone conference held on May 6, 2020.

       Based on the parties’ arguments and the prior proceedings in this case, and with

due consideration for relevancy and proportionality, the application is granted in part and

denied in part as follows:

       Defendant shall disclose to Plaintiff (under whatever level of confidentiality

Defendant deems appropriate),

       1. Identification of each ingredient in each Product.

       2. For any ingredient in the Products that is identified as synthetic in good faith by

either party or any third-party supplier or testing facility: identification of (a) the absolute

amount by weight or volume (as applicable) of that ingredient in the formulation of the

particular Product; and (b) the percentage amount of the ingredient in the Product relative

to the ingredients in the Product as a whole.

       3. Identification of the time period for any information disclosed in (1) and (2).

       4. Documents sufficient to show the manufacturing process, including but not

limited to application of synthetic substances to processing of ingredients, for the

Products and any changes thereto over the relevant time period.

       5. All communications concerning or reflecting use of synthetic substances in the

ingredients or manufacturing process for the Products.




                                               2
         Case 1:19-cv-00873-AT-RWL Document 72 Filed 05/06/20 Page 3 of 3



                                         SO ORDERED.



                                         _________________________________
                                         ROBERT W. LEHRBURGER
                                         UNITED STATES MAGISTRATE JUDGE

Dated:        May 6, 2020
              New York, New York

Copies transmitted to all counsel of record.




                                               3
